Exhibit 10.1

Form of Stock Option Agreement

Participants must review all documents related to this award

online at www.benefitaccess.com as acknowledgement of

acceptance of the terms set forth herein. If you do not review these documents

within 6 months, the award will be terminated and you will not have any

further right, title or interest in such award.

In addition, once you have acknowledged acceptance of these terms, the terms

set forth herein will govern all your outstanding awards.

SRA INTERNATIONAL, INC.

Non-Qualified Stock Option Agreement

Granted Under the SRA International, Inc. 2010 Incentive Plan

This Non-Qualified Stock Option Agreement (the “Agreement”) is made on ________,
20xx (the “Grant Date”), between SRA International, Inc., a Delaware corporation
(the “Company”), and _____________ (the “Participant”).

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

1. Grant of Option.

(a) The Company hereby grants to the Participant effective as of the Grant Date,
the right and option to purchase (the “Option”), in whole or in part, on the
terms provided herein and in the Company’s 2010 Incentive Plan (the “Plan”), a
total of _____ shares (the “Shares”) of class A common stock, $0.004 par value
per share, of the Company (“Common Stock”) at $____ per Share. Unless earlier
terminated, the Option shall expire on ________, 20xx (the “Final Exercise
Date”).

(b) To receive the Option, within six (6) months of the Grant Date (“Acceptance
Date”), the Participant shall acknowledge such terms and vesting of such Shares
(the “Acceptance”) by making an election through Morgan Stanley Smith Barney at
www.benefitaccess.com or by calling Morgan Stanley Smith Barney directly at
(703) 556-8180, or contacting any subsequent provider (the “Administrator”). IF
THE PARTICIPANT DOES NOT MAKE SUCH ELECTION BY THE ACCEPTANCE DATE, THE OPTION
SHALL BE TERMINATED AND THE PARTICIPANT SHALL NOT HAVE ANY FURTHER RIGHT, TITLE
OR INTEREST IN SUCH OPTION. IN ADDITION, ONCE YOU HAVE ACKNOWLEDGED ACCEPTANCE
OF THESE TERMS, THE TERMS SET FORTH HEREIN WILL GOVERN ALL YOUR OUTSTANDING
AWARDS.

(c) Except as otherwise indicated by the context, the term “Participant,” as
used in this Agreement, shall be deemed to include any person who acquires the
right to exercise the Option validly under its terms.

 

-1-



--------------------------------------------------------------------------------

 

2. Grant as Non-Qualified Stock Option.

The Option is a non-qualified stock option and is not intended to qualify as an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).

 

3. Vesting Schedule.

All of the Shares initially covering the Option shall be unvested shares. For so
long as the Participant remains continually employed by the Company, the Option
shall become exercisable and the Participant may exercise the Option as to any
vested shares. Notwithstanding the foregoing, vesting of the Option may be
accelerated as contemplated in Section 4(d) below.

 

Number of Vested Shares

  

Vesting Date

25% of Shares

   On first anniversary of Grant Date

25% of Shares

   On second anniversary of Grant Date

25% of Shares

   On third anniversary of Grant Date

25% of Shares

   On fourth anniversary of Grant Date

The right of exercise shall be cumulative so that to the extent the Option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares for which it
is vested until the earlier of the Final Exercise Date or the termination of the
Option under Section 4 hereof or the Plan.

In summary, the Option may be exercisable to purchase the following numbers of
shares of Common Stock on the corresponding dates indicated:

 

Number of Vested Shares

  

Vesting Date

_____ shares    on ________, 20xx _____ shares    on ________, 20xx _____ shares
   on ________, 20xx _____ shares    on ________, 20xx _____ shares    Total

 

4. Exercise of Option.

(a) Form of Exercise. To exercise the Option, the Participant shall make an
election through the Administrator, accompanied by payment in full for the
Shares subject to exercise (unless the exercise is a broker-assisted cashless
exercise). The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of the Option may be for any
fractional share or for fewer than ten whole shares.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 4, the Option may not be exercised unless the
Participant, at the time he or she exercises the Option, is, and has been at all
times since the Grant Date, an employee,

 

-2-



--------------------------------------------------------------------------------

officer or director of, or consultant or advisor to, the Company or any parent
or subsidiary of the Company as defined in Section 424(e) or (f) of the Code or
if the Company terminates the Participant’s employment, the Compensation and
Personnel Committee or Chief Executive Officer agrees in writing to continued
vesting (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d), (e) and (f) below, the right to exercise the Option shall
terminate 60 days after such cessation (but in no event after the Final Exercise
Date), provided that the Option shall be exercisable only for the number of
shares that have vested on the date of such cessation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or has a
Disability (as defined below) and as a result is terminated by the Company prior
to the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “Cause” (as defined in
paragraph (f)(2) below), then (i) the Option shall vest in full and shall
thereafter be exercisable with respect to all shares for which it has not
previously been exercised and (ii) the Option shall be exercisable, within the
period of one year following the date of death or disability of the Participant,
by the Participant (or in the case of death by an authorized transferee),
provided that the Option shall not be exercisable after the Final Exercise Date.
“Disability” means a physical or mental impairment which prevents the
Participant from performing the essential functions of Participant’s position
with or without reasonable accommodation for a total of six (6) calendar months
and such condition is likely to continue for at least six (6) calendar months in
the opinion of a certified medical doctor agreeable to both parties.

(e) Exercise Period Upon Retirement. If the Participant ceases to be an Eligible
Participant of the Company by reason of the Participant’s Retirement (as defined
below) prior to the Final Exercise Date while he or she is an Eligible
Participant and the Company has not terminated such relationship for “Cause” (as
defined in paragraph (f)(2) below), the Option shall be exercisable, within the
period of two years following the date of retirement of the Participant, by the
Participant, provided that the Option shall be exercisable only to the extent
that the Option was exercisable by the Participant on the date of his or her
retirement, and further provided that the Option shall not be exercisable after
the Final Exercise Date. “Retirement” means a retirement approved by the
Compensation and Personnel Committee.

(f) Exercise Period Upon Discharge for Cause.

(1) If the Participant, prior to the Final Exercise Date, is discharged by the
Company for “Cause” (as defined below), the right to exercise the Option shall
terminate immediately upon the effective date of such discharge. The Participant
shall be considered to have been discharged for “Cause” if the Company
determines, within 30 days after the Participant’s resignation, that discharge
for Cause was warranted, and the Company’s determination shall be conclusive.

(2) “Cause” shall mean (i) a breach by the Participant of any of the terms and
conditions of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company provided written notice and 30

 

-3-



--------------------------------------------------------------------------------

days’ opportunity to correct the failure; (ii) any allegation reasonably deemed
by the Company to be credible of, or other circumstances reasonably believed by
the Company to constitute, any of the following: an act of fraud, embezzlement,
misappropriation of assets, dishonesty or disloyalty by the Participant,
Participant’s noncompliance with any state or federal law, rule or regulation
(including, without limitation, any law relating to protection of civil rights
or against discrimination), a crime or misdemeanor by Participant (including any
involving moral turpitude), Participant’s negligence or misconduct in performing
his duties or obligations, Participant’s disregard for or breach of any the
Company’s polices or procedures, an Participant public action or statement that
may harm the Company’s reputation or the Company’s relationship with any of its
customers, shareholders or employees, or Participant’s retaliation against any
Company employee or other person for alleging violation of any laws or Company
policies or procedures; or (iii) the failure to maintain the Participant’s
eligibility for the government clearances required to perform his duties.

 

5. Withholding.

No Shares shall be issued pursuant to the exercise of the Option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of the Option.

 

6. Option Not Transferable.

The Option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, the Option shall be exercisable only by the Participant.
Notwithstanding the foregoing, after Acceptance, a Participant may transfer the
Option to (1) a grantor retained annuity trust and make subsequent transfers
necessitated by operation of that trust or (2) a revocable living trust, subject
to procedures and conditions established by the Company.

 

7. Adjustments for Capital Changes.

The Plan contains provisions covering the treatment of options in a number of
contingencies such as liquidation or dissolution, merger or consolidation, or
exchange of all of the common stock of the Company. Provisions in the Plan for
such adjustments are hereby made applicable hereunder and are incorporated
herein by reference.

 

8. No Rights as a Stockholder Until Exercise.

The Participant shall have no rights as a stockholder with respect to the Shares
until such time as the Participant has exercised the Option by delivering a
notice of exercise and has paid in full the purchase price (including any
withholding taxes) for the shares so exercised in accordance with Section 4.

 

-4-



--------------------------------------------------------------------------------

 

9. Recoupment.

To the extent required by law or any Company policy on clawback, recoupment, or
reimbursement, as such policy may be amended from time to time, the Company may
require the Participant to return to the Company any Shares granted hereunder.

 

10. Transfers of Common Stock.

For all transfers of Common Stock, the Participant is subject to the
requirements of the SRA Insider Trading Policy (CO-POL-04) and applicable
securities laws, including but not limited to, continued prohibition against any
purchase or sale of Common Stock while in possession of material nonpublic
information concerning the Company and against disclosure of material nonpublic
information to others who might trade on the basis of that information.

 

11. Entire Agreement.

The Option and Shares are intended to conform in all respects with, and are
subject to all applicable provisions of the Plan (which is incorporated herein
by reference). In the event of any actual or alleged conflict between the
provisions of the Plan and the provisions of this Agreement, the provisions of
the Plan shall be controlling and determinative. This Agreement and the Plan
constitute the entire agreement between the parties, and supersede all prior
agreements and understandings, relating to the subject matter of this Agreement,
with the exception of any written employment agreement, approved and executed by
the Board of Directors or Chief Executive Officer, and to the extent the terms
of this Agreement could be construed as doing so, the terms of such employment
agreement shall control and are incorporated herein by reference.

 

12. Miscellaneous.

(a) No Rights of Continued Employment. The Participant acknowledges and agrees
that the vesting of the Option pursuant to Section 2 hereof is earned only by
satisfaction of the performance conditions and continuing service as an
employee, officer, director, consultant or adviser at the will of the Company
(not through the act of being hired or engaged or being granted the Option
hereunder). The Participant further acknowledges and agrees that the
transactions contemplated hereunder, the vesting schedule set forth herein and
this Agreement do not constitute an express or implied promise of continued
engagement as an employee, officer, director, consultant or adviser for the
vesting period, for any period, or at all.

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company or the Compensation and Personnel Committee
thereof.

 

-5-



--------------------------------------------------------------------------------

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 6 of this
Agreement.

(e) Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, or by electronic
mail, to the addresses as hereinafter provided. Each notice shall be deemed to
have been given on the date it is received. Each notice to the Company shall be
addressed to it at its offices at 4350 Fair Lakes Court, Fairfax, VA 22033
Attention: Stock Plan Administrator, or electronically to
StockPlanAdministrator@sra.com. Each notice to the Participant shall be
addressed to the Participant at the Participant’s last known address or to the
electronic mail address then on file with the Stock Plan Administrator.

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

(g) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

(h) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.

(i) Interpretation. The Board of Directors or the Compensation and Personnel
Committee shall have the right to resolve all questions which may arise in
connection with Option or the Shares. Any interpretation, determination or other
action made or taken by the Compensation and Personnel Committee or the Board of
Directors regarding the Option, the Shares, the Plan, or this Agreement shall be
final, binding and conclusive.

(j) Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has received and read a copy of the Plan;
(iii) has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of the Participant’s own choice or has
voluntarily declined to seek such counsel; (iv) understands the terms and
consequences of this Agreement; and (v) is fully aware of the legal and binding
effect of this Agreement.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the Option to be executed under its
corporate seal by its duly authorized officer. The Option shall take effect as a
sealed instrument.

 

Dated: ________, 20xx     By:  

 

      Ernst Volgenau       Chairman

 

-7-